Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention pertains to a system, method and apparatus with testing and debug features.

The claimed invention (claim 1 as representative of the independent claims) recites in part:

“...a debug and test access port to debug and test the device circuit; and a switching circuit to switch a debug and test mastership between the debug and test access port and a data access port to the device circuit that is not dedicated to debug and test.”

The prior arts of record, (U.S. Publication 2004/0064757 to Jahnke as an example of such prior arts) teach a debug system including plural central processor units where each central processor unit includes a test access port. A test signal multiplexer receives external test signals and debug slave signals. The is test signal multiplexer couples the external test signals to the test access port of a single selected debug master central processor unit and debug slave signals to other non-selected slave central processor units. An executive master test access port controller receives the external test signals and supplies them to the multiplexer. The executive master test access port controller responds to the external test signals and supplies a select signal to the test signal multiplexer to specify the single selected debug master central processing unit. The prior arts however fail to teach the specifics of “...a debug and test access port to debug and test the device circuit; and a switching circuit to switch a debug and test mastership between the debug and test access port and a data access port to the device circuit that is not dedicated to debug and test.”

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-24 are allowable over the prior arts of record.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111